Citation Nr: 0318641	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  97-17 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.




ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army Air 
Force from January 1943 to November 1945; he was a prisoner 
of war (POW) from March 27, 1944, to May 3, 1945.  The 
veteran died in December 1985; the appellant is his widow, 
and these claims are based upon her status as surviving 
spouse.  

The RO received the appellant's claim of entitlement to 
service connection for the cause of the veteran's death in 
February 1986.  In a rating decision dated in March 1986, the 
RO denied the appellant's claim.  The appellant was notified 
of that decision and her appellate rights; she did not 
appeal.  It was also noted in the February 1986 rating 
decision that the denial of service connection for the cause 
of the veteran's death prevented the widow from establishing 
basic eligibility for benefits under Chapter 35 of Title 38, 
United States Code; however, the March 1986 notice did not 
address that issue.

The appellant sought to have her claim of entitlement to 
service connection for the cause of the veteran's death 
reopened, and also initiated a claim of entitlement to 
Chapter 35 educational assistance benefits, in April 1996.  
In a rating decision dated in May 1996, the RO continued to 
deny the appellant's claim of entitlement to service 
connection for the veteran's cause of death, and accordingly 
denied entitlement to Chapter 35 educational assistance 
benefits.  The appellant filed a timely notice of 
disagreement and the RO subsequently provided a statement of 
the case (SOC).  In March 1997, the appellant perfected her 
appeal, and the issues were subsequently certified to the 
Board of Veterans' Appeals (Board).  

This matter originally came before the Board in July 1998, at 
which time it was remanded for further development and a 
determination as to whether new and material evidence had 
been submitted to warrant reopening the claim.  The Board 
also noted that the Chapter 35 educational assistance issue 
would be considered as an original claim, since notice of 
denial of that benefit had not been provided in 1986.  In May 
1999, the RO concluded that the appellant had submitted new 
and material evidence to warrant reopening her claim of 
entitlement to service connection for the cause of the 
veteran's death; however, the RO continued its denial of 
entitlement.  

The appellant was previously represented in her appeal by The 
American Legion, which submitted written argument to the 
Board in July 2000; at that time, the representative also 
submitted a medical statement.  The representative waived 
initial RO consideration of the newly submitted evidence, 
pursuant to 38 C.F.R. § 20.1304(c).  

In August 2000, the present issues came before the Board 
again.  The Board concluded that new and material evidence 
had been submitted to warrant reopening the issue of service 
connection for the cause of the veteran's death, and further 
concluded that the claim was not well grounded.  The 
appellant's claim of eligibility for educational assistance 
was found to lack legal merit and entitlement under the law.  
The claims were denied.

The appellant continued her appeal to the United States Court 
of Appeals for Veterans Claims (Court), which, by order dated 
in March 2001, vacated the decision and remanded this matter 
to the Board for readjudication in light of the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000).  

In February 2002 the Board issued a decision in which it 
continued to determine that the appellant had submitted new 
and material evidence to reopen the claims of entitlement to 
service connection for the cause of the veteran's death and 
entitlement to Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.  However, after reopening the appellant's claim, the 
Board continued to deny the underlying claims on the merits.  

The appellant again appealed to the Court and, pursuant to a 
Joint Motion to Remand submitted in February 2003, the Court 
issued an order that vacated and remanded in part the Board's 
February 2002 decision for further compliance with the 
notification provisions of the VCAA.  

REMAND

As noted in the Board's February 2002 decision, VA has long 
recognized that the Department has a duty to assist the 
appellant in developing evidence pertinent to her claim.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) (2002).  
However, the recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).  

In the present case, the Court concluded that the SOC and 
supplemental statement of the case issued in February 1997 
and October 1999 did not meet the notification requirements 
of the VCAA, inasmuch as the appellant was not specifically 
notified of the evidence that she needed to submit to support 
her claims.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  See 
also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(holding that the Board must identify documents which fulfill 
requirements of the VCAA).

Both the Quartuccio and Charles cases were decided by the 
Court after the Board's February 2002 decision in this 
matter.  Nevertheless, the Court has seen fit to vacate and 
remand the case.  Therefore, this matter is remanded to the 
RO to notify the appellant of the provisions of the VCAA and 
the evidence needed to support her claims of entitlement to 
service connection for the cause of the veteran's death and 
entitlement to Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.  

Accordingly, the matter on appeal is remanded for the 
following action:

1.  The RO must review the appellant's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the appellant's claim.  If the benefit 
sought on appeal remains denied the 
appellant and her representative should be 
furnished a supplemental statement of the 
case, which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


